Title: To Alexander Hamilton from Caleb Swan, 3 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Philadelphia May 3d. 1800
          
          I have received your letter of the 1st. Inst. enclosing a duplicate of yours to Capt. Hyde of the 11th. April Ulto. relative to his accounts. I have delivered this letter to Mr. Hyde, who informed me that he received the original, but had been so unwell as to be unable to write an answer.
          Since I wrote you on the subject I find that Mr. Hyde made a partial settlement of his accounts at the Accountant’s Office in May 1798, which, reduces the balance now standing to his debit to 72.788 98/100 Dollars.
          I have the honor to be With the highest respect Sir Yr. mo. Obedt. Servt.
          
            C: Swan PMG
          
          General Hamilton
        